DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Follo (2010/0218381).  Please see Figure below for Examiner added reference labels.
With regards to claims 16 and 17, Follo discloses the same invention including a razor cartridge (Fig. 4) having a housing (14), a trailing blade assembly mounted in the housing (Fig. 4, second from the left 18, 24), the trailing blade assembly having a trailing blade (Fig. 4, second from the left 18) with a blade tip (32), a leading blade assembly mounted to the housing in front of the trailing blade assembly (Fig. 4, left 18, 24), the leading blade assembly having a leading blade (Fig. 4, left 18) with a blade tip (32) and a lead blade support member (Fig. 4, left 24), the leading blade is coupled to the leading blade support member (Fig. 4), a skin support element affixed to the leading blade (20, Fig. 4) and extending past the leading blade support member towards the blade tip of the trailing blade (Fig. 4), the skin support element having a trailing part that is spaced apart from the leading blade support member (34, Fig. 4), and a horizontal length of the skin support element (hl, the cartridge is handheld and is capable of achieving the orientation (shown below) making the length (hl) horizontal) is greater than a distance (36, Fig. 4) from the trailing part of the skin support element to the blade tip of the trailing blade assembly (hl > 36).

    PNG
    media_image1.png
    493
    700
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Follo (2010/0218381).  
Follo discloses the invention including that the trailing part of the skin support element is spaced apart from the blade tip of the trailing blade (36).
Follo Figure 9 does teach a distance E being approximately 0.4 mm to 0.6 mm (paragraph [0060]) however Figure 9 is a different embodiment.  Therefore, Follo Figure 4 fails to disclose the spacing is 0.25mm to 0.60 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the Figure 4 spacing any reasonable value including the values taught by the Figure 9 embodiment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, it would have been an obvious matter of design choice to modify the device of Follo to obtain the invention as specified in claim 18.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.   
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Follo (2010/0218381).
Follo discloses the invention including the skin support element has a first length defined between leading and trailing parts (Fig. 4), the leading blade comprises a second length defined between the leading blade tip and a leading blade rear edge (Fig. 4).
However, Follo fails to disclose the first length is greater than the second length.  
Follow clearly discloses alternate shapes for the skin support element (Figs. 5, 5A, 5B, and 5C).  It is noted that the each of these alternate shapes have different lengths.  Therefore, it would have been an obvious matter of design choice to make the different portions of the skin support element of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the first length any reasonable value including one that is larger than the second, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, it would have been an obvious matter of design choice to modify the device of Follo to obtain the invention as specified in claim 19.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Follo (2010/0218381) in view of Gilder et al. (2002/0144404).
Follo discloses the invention including an interblade span defined between the leading and trialing blade tips (Fig. 4).
However, Follo fails to disclose the span is between 2mm and 5mm. 
Gilder et al. teach it is known in the art of blade spans to incorporate a span between 2 mm and 5 mm (paragraph [0004] lines 23-27).  It is noted that line 27 discloses “about” 2.0mm which can be considered 2.1 mm which is between 2 mm and 5 mm.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Follo with the span range, as taught by Gilder et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments to not pertain to the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
17 August 2022
/Jason Daniel Prone/Primary Examiner, Art Unit 3724